Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 1 of 34




                    Exhibit 1
       Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 2 of 34




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES, INC.,
JADE CHENG, JASON YUYI, CATHY YU,
CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and
CHANGHUA NI
                                                         Civil Action No. 1:16-CV-10386 (LTS)
                              Plaintiffs,
                      v.

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HEWLETT PACKARD ENTERPRISE
COMPANY, and DAVID GILL

                              Defendants.



                                    AFFIDAVIT OF JASON YUYI

       I, Jason Yuyi, hereby declare under the penalty of perjury as follows:

1. I make this Affidavit based on my own personal knowledge, under the penalties of perjury,

   and of my own free will.

2. I write to provide an update regarding my efforts to obtain permission to travel to the United

   States for the trial and Rule 36 medical exams following my previous update submitted April

   30, 2021. See ECF 506-1 at 2-5.

3. As mentioned in my update to the Court dated April 30, 2021, my previous visa interview

   appointment, scheduled for April 6, 2021, was cancelled on March 30, 2021. See ECF 506-1.

   Although I attempted to secure another appointment earlier, it was not until April 30, 2021 that

   the U.S. Consulate’s website made available additional interview time slots. Id. I scheduled
       Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 3 of 34




   my visa appointment for November 18, 2021, which was the first available time slot.. See

   ECF 506-1 at 16-19 (Ex. D to J. Yuyi’s Apr. 30, 2021 Affidavit).

4. While I have continued regularly checking the U.S. Embassy’s website to see if any earlier

   appointments have become available, thus far, the first available appointment is still November

   18, 2021. I will continue to check the website diligently to see if I can obtain an earlier

   appointment.

5. On June 17, 2021, my attorneys sent a letter to the United States Embassy on behalf of myself

   and the other Plaintiffs to request that our interview appointments be prioritized or, if possible,

   moved forward in order allow us more time to obtain permission to travel to the United States

   from the Chinese government. A true and correct copy of the letter submitted by the attorney

   on the Plaintiffs’ behalf is attached hereto as Exhibit A.

6. Although the Embassy has not yet responded to the June 17, 2021 correspondence, it is my

   understanding that my attorneys are continuing their efforts to speak with someone at the

   Embassy about prioritizing our visa appointments.




                                                 2
Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 5 of 34




                    Exhibit A
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 6 of 34

      UUinn emanuel trial lawyers | new work, ny
    51 Madison Avenue. zzatl Floor | New York, NY 10010 | TEL (312)849-7156 FAX (212)849-7101




                                                                                                   Writer's Direct Dial No.
                                                                                                             (212) 849-7156

                                                                                                   Writer's Email Address
                                                                                              jonoblak@quinnemanuel.coni

June 17, 2021

Via E-Mail & Fed Ex
United States Embassy of Beijing, China
No. 55 An Jia Lou Lu 100600
Beijing, China

Re:       Expedited Visa Interviews

To Whom it May Concern:

        I write regarding the visa applications of Yu Yi, Xiaomeng Yu, Pushun Cheng, Changzhen
Ni, Junfang Yu, Meixiang Cheng, Fangshou Yu, and Changhua Ni. As discussed below, those
individuals are plaintiffs in legal proceedings pending in the United States, where their presence
is necessary to obtain relief on their claims. I therefore respectfully request that you expedite their
applications for U.S. entry visas, pursuant to guidance from the United States Visa Information
Service for the People’s Republic of China, so that the interviews take place earlier than November
18, 2021, as currently scheduled.1

        My firm represents all plaintiffs in the matter Alexander Styller et al. v. Hewlett Packard
Financial Services Co., et al., No. 1:16-cv-10386, a case currently pending in the United States
District Court for the District of Massachusetts (the “U.S. Litigation”), including Yuyi, Xiaomeng
Yu, Pushun Cheng, Changzhen Ni, Junfang Yu, Meixiang Cheng, Fangshou Yu, and Changhua
Ni (the “Chinese Plaintiffs”). The U.S. Litigation is set to proceed according to a bifurcated trial
schedule, with the first phase to begin on February 7, 2022, and the second phase to follow within
90 days.

        During phase one, Chinese Plaintiffs Yuyi and Xiaomeng Yu - along with their U.S. based
co-plaintiffs Alexander Styller, Yongguo Cheng, and their former employer and co-plaintiff
Integrated Communications & Technologies, Inc., a Massachusetts corporation (“ICT”; together
with Mr. Styller and Mr. Yongguo Cheng, the “U.S. Plaintiffs”)2 - will adjudicate their claims
against Hewlett Packard Enterprise and the other Defendants - each a subsidiary or former
employee of Hewlett Packard Enterprise. Those claims include that Defendants are collectively
responsible for defrauding ICT, which resulted in the wrongful 7-month detention of Mr. Yuyi,

        ' All of the Chinese Plaintiffs have applied for U.S. entry visas through the U.S. Embassy in Beijing, and
each has been assigned a visa interview appointment with your office on November 18, 2021. See Appointment
Confirmations, attached hereto at Exhibit A.
           2 ICT can be reached by mail at 400 Tradecenter, Suite 5900, Woburn, Massachusetts 01801; by telephone
at 1 -781 -912-1717; or through its website www.ictcompanv.com.


        quinn emanuel urquhart & sullivan, lip
        LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO I WASHINGTON, DC | HOUSTON | SEATTLE | ZURICH | STUTTGART
        LONDON | TOKYO | BOSTON | MANNHEIM | SHANGHAI | HAMBURG | PARIS | MUNICH | SYDNEY I HONG KONG | BRUSSELS | PERTH
       Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 7 of 34

U.S. Embassy in Beijing, China
Page 2 of 3

Ms. Xiaomeng Yu, and Mr. Yongguo Cheng, among other injuries. In phase two, the remainder
of the Plaintiffs, including the other Chinese Plaintiffs, will litigate claims arising from the
secondary emotional and financial harms related to that detention.

        In order to be present at trial, Mr. Yu Yi and Ms. Xiaomeng Yu applied for U.S. entry visa
interviews in November of 2020. Their initial interviews, which were scheduled for April 6, 2021,
were cancelled due to the pandemic restrictions preventing visa interviews; their interviews are
now scheduled for November 18, 2021, in Beijing.34 The other Chinese Plaintiffs have also begun
to make plans to travel to the United States for the second phase of the trial; their visa interviews
are also scheduled for November 18, 2021, in Beijing.

          Importantly, the Court has repeatedly ordered the Chinese Plaintiffs to appear in person for
trial, stating that a failure to appear in Massachusetts prior to the trial "‘may be viewed as a failure
to prosecute the case, possibly resulting in sanctions up to and including dismissal of a Plaintiffs
claims with prejudice."^ Most recently, the Court required the Plaintiffs to document “the actions
taken ... as well as actions taken on [their] behalf to make arrangements to travel to the United
States for the trial.”5 This order applies to Mr. Yuyi and Ms. Xiaomeng Yu, who must be present
one month before the start of the February 7, 2022 trial, as well as the remaining Chinese Plaintiffs,
whose claims will be heard immediately following the initial phase of the trial, and thus have a
similar urgency in having their visa applications processed. The next update to the Court is due
on July 15,2021.

        The Court has made it abundantly clear that the trial date in this case will not move;
however, the dates of the Chinese Plaintiffs’ visa interviews have been repeatedly delayed. Mr.
Yu Yi and Ms. Xiaomeng Yu are essential witnesses, not only in their own cases, but also in the
cases of the U.S. Plaintiffs, and the U.S. visa is just the first approval they need to secure passage
to the United States for the trial of their claims.

        If Mr. Yu Yi and Ms. Xiaomeng Yu are forced to wait until the fall to begin the interview
process, they may not obtain travel approval far enough in advance to appear in the United States.
They will also be unable to show the Court that they have made meaningful progress on their travel
arrangements in their next status report to the Court on July 15, 2021. Such a delay could trigger
their dismissal, which would severely prejudice the U.S. Plaintiffs’ case, and further exacerbate
the economic, physical, and psychological harms wrought by the Defendants’ conduct.6

       We therefore ask that your office conduct visa interviews of all of the Chinese Plaintiffs,
and reach determinations regarding all of their visa applications, as soon as reasonably possible.
While we ask that your office prioritize rescheduling the interviews of Mr. Yu Yi and Ms.
Xiaomeng Yu, we also ask that you accelerate the interviews of the remaining Chinese Plaintiffs

        3 See Ex A.
        4 See U.S. Litigation Docket No. 447, at 5, attached hereto as Exhibit B.
        5 See U.S. Litigation Docket No. 504, at 4, attached hereto as Exhibit C.
         6 The U.S. Visa Information Service for China cites urgent business travel - such as travel necessary to
avoid “a significant loss of opportunity” for a U.S. business - as one ground for expedited visa processing. See U.S.
Visa Information Service for China. ‘‘Apply for Expedited Visa Processing.” available at
https://www.ustraveldocs.eom/cn/cn-niv-expeditedappointment.asp# (last visited June 9, 2021).

                                                         2
      Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 8 of 34

U.S. Embassy in Beijing, China
Page 3 of 3

as well, who must travel to the United States just a short time after Mr. Yu Yi and Ms. Yu, and
who are also in danger of losing their opportunity to be heard in the U.S. Litigation. Furthermore,
since all of the Chinese Plaintiffs are required to appear in the U.S. Litigation in 2022, and it would
be more convenient for them to travel to Beijing together for their interviews, it would be best for
the interviews to be scheduled concurrently or in tandem if reasonably possible.

        We thank you for your consideration of this request.




                                                       Sincerely,




 State of New York
 County of New York

 Sworn to before me on
 ^is^L7th^d|yjaf^T^^0^



 Eric Huang
 New York State Notary Public No.
 02HU6167139
 My commission expires May 29, 2023.




                                                  3
Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 9 of 34




            EXHIBIT
                     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 10 of 34

                                                                [Certified Translation]



 U.S. Visa Application                         in China                                                                        Language: Chinese (Simplified)



 Back to Home Page                                                                                                  Username yuyijason@163.com (27986406)

 Cancel Appointment                   Your interview has been scheduled.    Please click the link below to share your comment on our services:
 Reschedule Appointment                                                     Take a Survey
 Request for Expediated Appointment
 Group Interview Application
 Appointment History                                                       APPOINTMENT CONFIRMATION
 Feedbacks
                                      If the applicant wants this confirmation page sent through email as a PDF attachment, please input your email address in
 Personal Information Update
 Logoff                               the box below and click the link "send confirmation through email". The Application may choose multiple email addresses
                                      to send the appointment confirmation letter.
                                      Email Id:                       _________________________________________________________________________
                                      YuyiJasonlS) 163.com______________________________________________________________________________________



                                         id Appointment Confirmation Letter through Email         Download Appointment Schedule       ■Print a Co|
                                                                                   APPLICANT DETAILS
                                      Name of the Applicant:                        Yu, Yi
                                      Passport No.:                                 EJ4239796
                                      DS-160 Confirmation No.:                      AA009UKHWX
                                      Number of Applicants:                         2
                                      Visa Type:                                    Bl
                                      Visa Application Type                         BEIJING All Others
                                      Visa Priority Type                            Regular
                                                                                APPOINTMENT DETAILS
                                                                                    BEIJING
                                      Address:                                      No 55 Anjia Lou Lu,
                                                                                    Beijing, 100600

                                      Appointment Date:                             Thursday November 18, 2021
                                      Appointment Time:                             11:00(91)
                                                                        DOCUMENT SERVICE INFORMATION:
                                      All returned passport/documents will be sent to the selected address below. Please make
                                      sure all information is correct and accurate for timely document service.
                                      Document Service Type:               Mail to home address
                                      Mailing Address Line 1;              Yi Yu 43-304 Wanke Jiarifengjing, Yongfa Street, Fushan
                                                                                      District: 18563800496
                                      City:                                          Yantai
                                      Province/State:                                Shandong Province
                                      Postal Code:                                   265500
                                                                      Computer Readable Visa Fees Payment
                                      Yu, Yi              Receipt No.:                                       CNY1088.00-
                                                          730227986406368521273564                           730227986406368521273564
                                      Yu,                 Receipt No.:                                       CNY1088.00-
                                      Xiaomeng            730227986406368521273564




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
                                                    Hi CZZl rSJK>' HS&.tZ'IESa!         6
                                                                                                >U
                   HKi r irswiCHs^jatr              r?x<. ■■! -. f<?«trti-->•.■ at •
                               r«j/‘0'»»..*4»i
                                                   tore we                             W«9&*
                                                    *«n                                k-'KUHfeJli
                                                                                            iStfeW
                       »i rfr                                                          1-41» *S
                                                  «»««                                 WCFtrS
                                                 iW as t
                                i«C< ?S M^tWAM                                              |g’J»
                                            K«Hf-tjlMS
                                        W#W<¥SU e«
                                 fcwif»«s3Sfcwirt
                                            £aa£-®*rus
                                                   (&?£«$                                    S?-£
                                         «**««<» 3«ru»
                                                         tJ»                             ■*SflFfc
                                                                                       SSH’-r-ii
                                                                                                !»>
                                                                                         safes
                                                    y>
                                                                             fcjKl ti-.j!®’*«*■>»-»
                                         =. riw-«fa,s> t jj : * s-s Ji> in 1 ti ia^ttr
                       i .-wSifeSI'VMJ.aixii^r. V»w>*4. 8-l«:.*M -. .s -tf ;, •
                M^UnMMTMM &r«a                                                                        ■««»
                                                                       mno w
            BS3&3CQ9 ••
Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 11 of 34
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 12 of 34


                             APPOINTMENT CONFIRMATION

                                            APPLICANT DETAILS


Applicant Name:                 Nl, changhua          Visa Class:        B1/B2

Passport Number:                EJ3099448             Visa Category:     BEIJING All Others

Appointment Made By:           CHANGHUA Nl            Visa Priority:     Regular

Number of Applicants:          3

                                      CONSULAR APPOINTMENT DETAILS


Date:    Thursday November 18, 2021               BEIJING (db£)
Time:    11 00 (167)
                                                  No 55 Anjia Lou Lu
                                                  Beijing,100600

                                   DOCUMENT DELIVERY INFORMATION:


Document Delivery Type: Premium Delivery
                                                                265500


            Appt-69667287-49f9b05aab7aab269cadOda89bc0216e4619f4590626c85afeb03077d923a456
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 13 of 34


                                    MRV FEE PAYMENTS


Nl, CHANGHUA              CNY1056.00 - 730368479195864364097784


DS-160 Confirmation Number:                              UID:




 iniiiiiiiiiiiiii
              AAOOA2LRJT                                        68479195


YU, FANGSHOU                                  CNY1056.00 - 730368479195864364097784

DS-160 Confirmation Number:




YU, JUNFANG                                   CNY1056.00 - 730368479195864364097784

DS-160 Confirmation Number:                   UID:




 llllllllllllll
              AA00A3ALQP                               13172741


            Appt-69667287-49f9b05aab7aab269cad0da89bc0216e4619f4590626c85afeb03077d923a456
           Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 14 of 34



Instructions


Your appointment for a visa interview has been confirmed. Your appointment time above is the time
you are expected to arrive at the Embassy, not the time that you will interview with an officer. Every
person attending the interview must bring a copy of this confirmation page to the interview and wear a
mask at all times. Every applicant must follow social distancing instructions when visiting U.S.
Embassy Beijing. If you are feeling ill or have reason to believe you have been exposed to COVID-19,
please do not enter U.S. Embassy buildings and reschedule your appointment.

Note: If there is an inconsistency between the DS-160 barcode number on your appointment
confirmation and the barcode number on your DS-160, the Embassy cannot process your application.
You must reschedule your appointment. If you arrive up to 30 minutes before or after your appointment
time, we will admit you for your interview. If you are more than 30 minutes late (or more than 15
minutes late for any appointments after 5:00 p.m. or after 12:00 p.m. on Wednesdays), you will be
asked to reschedule your interview for another day. Please be on time!

Note: Any applicant who modifies the information on their interview confirmation letter will not be
allowed to proceed with their interview, and will need to reschedule a new appointment.

Notice to Beijing Applicants: If you are the principal applicant of a blanket L petition who must pay a
Fraud Prevention and Detection fee or any petition based visa applicant (L1A, L1B, L2) who must pay
a reciprocity fee, you will be required to pay your fee at the time of interview with the consular cashier.
Note that if interviewing at the Ritan Annex, you must pay with a credit card. Cash and debit cards will
not be accepted.

Please be aware that the following items are not permitted inside the Embassy:



    • Battery-operated or electronic devices such as mobile phones, digital watches, pagers, cameras,
      audio/video cassettes, compact discs, MP3s, floppy disks, laptops, or portable music players
    • Earplugs, headphones or any other listening devices. (* hearing aids are permitted)
    • Bags such as travel bags, backpacks, briefcases, suitcases, leather, cloth bags, and zip folders.
      Only small handbags or purses and plastic bags containing application-related papers will be
        allowed inside the Consular Section.
    •   Food items, other than bottled water
    •   Sealed envelopes or packages
    •   Cigarettes, cigars, match boxes, lighters
    •   Sharp objects such as scissors, pen knives or nail files
    •   Weapons or explosive materials of any kind
    •   Other items at the discretion of security staff



The Consular Section cannot store prohibited items for you.

If you have opted for your passport pickup at a CITIC branch, then please keep this Appointment
         Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 15 of 34

Confirmation Letter and present it when you pick up your passport. It contains the UID number and will
greatly facilitate the retrieval of your passport at the CITIC branch.

Please note: CGI Stanley (www.ustraveldocs.com) is the only company that the U.S. Embassy in
China authorizes to provide visa information and visa application services. The U.S. Embassy does not
endorse or have special relationships with any other individual or business that offers advice or
assistance with the visa process. No one can guarantee the issuance of a visa to you. All U.S.
government forms are free. Beware: many visa applicants lose money or are permanently barred from
the United States as a result of misleading information and fraudulent applications provided by visa
consultants.

If you are coming to the United States to work or study, we are confident that you will have a pleasant
and rewarding stay. If you should encounter any problems, however, know that you have rights and
can get help. The video linked here informs you of your rights as a nonimmigrant visa holder in certain
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 16 of 34

employment- and education-based categories (specifically A-3, G-5, NATO-7, B-1 domestic
employees, H-1B, H-1B1, H-2A, H-2B, and J-1 visa holders):
http://vimeo.com/vpu/review/87266687/042159e141


            Appt-69667287-49f9b05aab7aab269cad0da89bc0216e4619f4590626c85afeb03077d923a456


Map to U.S. Embassy - BEIJING
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 17 of 34


                             APPOINTMENT CONFIRMATION

                                           APPLICANT DETAILS


Applicant Name:                Ml, CHANGZHEN          Visa Class:         B1/B2

Passport Number:               EH7002296              Visa Category:      BEIJING All Others

Appointment Made By:           CHANGZHEN Nl           Visa Priority:      Regular

Number of Applicants:          3

                                      CONSULAR APPOINTMENT DETAILS


Date:    Thursday November 18, 2021               BEIJING (dt^)

Time:    11:00(116)
                                                  No 55 Anjia Lou Lu
                                                  Beijing,100600

                                   DOCUMENT DELIVERY INFORMATION:


Document Delivery Type: Premium Delivery          tfiliiB ^&ffi7nWHJ5<l>43-304
                                                  +86-18563800496
                                                         LilSW 265500


            Appt-69544146-7709c46150afa6892e87b179db8f2976e67d0102a4bd9c784654afa6cd 184322
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 18 of 34


                                       MRV FEE PAYMENTS


Nl, CHANGZHEN                 CNY1056.00 - 730381512843714089645345




                                                             ■■
                                                            UID:




                                                                   81512843


CHENG, PUSHUN                                    CNY1056.00 - 730381512843714089645345

DS-160 Confirmation Number:                      UID:




              AAOOA2J1PZ                                  12734621

CHENG, MEIXIANG                                  CNY1056.00 - 730381512843714089645345

DS-160 Confirmation Number:                      UID:




                                                          61308862


            Appt-69544146-7709c46150afa6892e87b179db8f2976e67d0102a4bd9c784654afa6cd 184322
         Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 19 of 34



Instructions


Your appointment for a visa interview has been confirmed. Your appointment time above is the time
you are expected to arrive at the Embassy, not the time that you will interview with an officer. Every
person attending the interview must bring a copy of this confirmation page to the interview and wear a
mask at all times. Every applicant must follow social distancing instructions when visiting U.S.
Embassy Beijing. If you are feeling ill or have reason to believe you have been exposed to COVID-19,
please do not enter U.S. Embassy buildings and reschedule your appointment.

Note: If there is an inconsistency between the DS-160 barcode number on your appointment
confirmation and the barcode number on your DS-160, the Embassy cannot process your application.
You must reschedule your appointment. If you arrive up to 30 minutes before or after your appointment
time, we will admit you for your interview. If you are more than 30 minutes late (or more than 15
minutes late for any appointments after 5:00 p.m. or after 12:00 p.m. on Wednesdays), you will be
asked to reschedule your interview for another day. Please be on time!

Note: Any applicant who modifies the information on their interview confirmation letter will not be
allowed to proceed with their interview, and will need to reschedule a new appointment.

Notice to Beijing Applicants: If you are the principal applicant of a blanket L petition who must pay a
Fraud Prevention and Detection fee or any petition based visa applicant (L1 A, L1B, L2) who must pay
a reciprocity fee, you will be required to pay your fee at the time of interview with the consular cashier.
Note that if interviewing at the Ritan Annex, you must pay with a credit card. Cash and debit cards will
not be accepted.

Please be aware that the following items are not permitted inside the Embassy:



    • Battery-operated or electronic devices such as mobile phones, digital watches, pagers, cameras,
      audio/video cassettes, compact discs, MP3s, floppy disks, laptops, or portable music players
    • Earplugs, headphones or any other listening devices. (* hearing aids are permitted)
    • Bags such as travel bags, backpacks, briefcases, suitcases, leather, cloth bags, and zip folders.
      Only small handbags or purses and plastic bags containing application-related papers will be
      allowed inside the Consular Section.
    • Food items, other than bottled water
    • Sealed envelopes or packages
    • Cigarettes, cigars, match boxes, lighters
    • Sharp objects such as scissors, pen knives or nail files
    • Weapons or explosive materials of any kind
    • Other items at the discretion of security staff



The Consular Section cannot store prohibited items for you.

If you have opted for your passport pickup at a OTIC branch, then please keep this Appointment
         Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 20 of 34

Confirmation Letter and present it when you pick up your passport. It contains the UID number and will
greatly facilitate the retrieval of your passport at the CITIC branch.

Please note: CGI Stanley (www.ustraveldocs.com) is the only company that the U.S. Embassy in
China authorizes to provide visa information and visa application services. The U.S. Embassy does not
endorse or have special relationships with any other individual or business that offers advice or
assistance with the visa process. No one can guarantee the issuance of a visa to you. All U.S.
government forms are free. Beware: many visa applicants lose money or are permanently barred from
the United States as a result of misleading information and fraudulent applications provided by visa
consultants.

If you are coming to the United States to work or study, we are confident that you will have a pleasant
and rewarding stay. If you should encounter any problems, however, know that you have rights and
can get help. The video linked here informs you of your rights as a nonimmigrant visa holder in certain
        Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 21 of 34

employment- and education-based categories (specifically A-3, G-5, NATO-7, B-1 domestic
employees, H-1B, H-1B1, H-2A, H-2B, and J-1 visa holders):
http://vimeo.com/vpu/review/87266687/042159e141


             Appt-69544146-7709c46150afa6892e87b179db8f2976e67d0102a4bd9c784654afa6cd184322


Map to U.S. Embassy - BEIJING (Jb^)
Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 22 of 34




             EXHIBIT B
      Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 23 of 34
          Case l:16-cv-10386-LTS Document 447 Filed 12/28/20 Pagel of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                      )
INTEGRATED COMMUNICATIONS &           )
TECHNOLOGIES, INC. et al.,            )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )                Civil No. 16-10386-LTS
                                      )
HEWLETT-PACKARD FINANCIAL             )
SERVICES COMPANY et al.,              )
                                      )
      Defendants.                     )
_____________________________________ )

               ORDER ON THE PARTIES’ JOINT AND UNOPPOSED MOTION
                 TO AMEND THE SCHEDULING ORDER (DOC. NO. 439)

                                         December 28, 2020

SOROKIN, J.

        Plaintiffs filed this case in 2015. In early 2016, Defendants removed it to this Court.

Coming on five years later, the parties are almost, but not quite done with fact discovery and

have further expert discovery remaining. With the exception of a small portion of the delay

arising due to the Coronavirus pandemic, most of the delays in this case have arisen from (a)

lapses in the failure of the Plaintiffs to pursue their case (for example, doing nothing on their

case for months after the conclusion of an unsuccessful mediation) and (b) the repeated disregard

of the rules by Plaintiffs and their counsel memorialized in numerous written decisions of the

Court. Recently, the Court stayed the ongoing fact depositions and Rule 35 examinations of

certain Plaintiffs due to a pending motion to refer Plaintiffs attorney Dimitry Joffe for

disciplinary proceedings. While that motion has been pending, new counsel entered appearances

joining Attorney Joffe in the representation of Plaintiffs. Shortly thereafter, but not before filing
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 24 of 34
         Case l:16-cv-10386-LTS Document 447 Filed 12/28/20                   Page 2 of 5




further pleadings, Attorney Joffe withdrew, reporting that Plaintiffs “terminated” his

representation.

       Given the stay and the problems created by the conduct of the depositions by the

Plaintiffs (for which new counsel for Plaintiffs bears no responsibility) the deadlines for

conclusion of deposition discovery (November 13, 2020), and the deadline for disclosure of

damage experts (December 13, 2020) have passed without the parties completing those tasks.

Doc. No. 372. Originally, the Rule 35 examinations were to occur by the conclusion of fact

discovery; however, that deadline was altered by the Court in the status conference on November

10, 2020, due at least in part to problems for the subjects of these examinations appearing in-

person in light of the pandemic. Doc. No. 410 at 65-66.

       Now, armed with new counsel, Plaintiffs joined by Defendants request the Court to

amend the schedule. Though not directly addressed in the Motion, the primary change the parties

seek is a delay in the trial long scheduled for May 3, 2021 to a time in early 2022. In the Court’s

view, the parties could complete the remaining fact depositions and the damage expert

disclosures/depositions before the May 3rd trial date. However, there would not be sufficient

time for filing and resolution of a motion for summary judgment even if, as the Court has

considered, the parties briefed summary judgment while conducting the expert disclosures. In

addition, briefing while conducting expert discovery would preclude consideration of the damage

experts on the summary judgment motion. Defendants believe, with some articulated basis, that

the damage experts may be relevant to some of their summary judgment theories. As originally

conceived by both sides and adopted by the Court early in this now long-running lawsuit, the

case was phased with cross-motions for summary judgment coming after some discovery solely




                                                 2
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 25 of 34
          Case l:16-cv-10386-LTS Document 447                Filed 12/28/20 Page 3 of 5




on the question of whether the goods sold were counterfeit with a later round of summary

judgment on the other issues after all discovery.

        Delaying the trial to permit the Defendants to file their motion for summary judgment on

issues and claims not within the scope of the first phase motion constitutes good case for

continuing the trial date for at least two reasons. First, the opportunity for Defendants to defend

themselves should not be materially limited by improper conduct of this litigation by the

Plaintiffs. Second, the sprawling nature of the complaint, albeit reviewed on a motion to dismiss,

may well be subject to a well-founded motion after discovery which may narrow, focus, or

eliminate the trial. In addition. Plaintiffs agree. Thus, an extension sufficient to accommodate the

motion for summary judgment is warranted.

       In the Joint Motion, however. Plaintiffs seek more than an extension to allow the

completion of the tasks not yet done and an opportunity for Defendants to file a motion for

summary judgment.1 The original schedule, as is typical, provided an opportunity for expert

disclosures after fact discovery. Doc. No. 287. Later, the Court discussed with the parties what

remained in the case so that it could establish a firm reasonable trial date. The Plaintiffs

repeatedly represented that they intended to retain only damages experts. They took this

unequivocal position on March 10, 2020, as a result of which the Court established the May 3rd

trial date and the schedule for the remainder of the case. See Doc. No. 337 at 50-51. After ruling

on the summary judgment motions, the Court invited a further identification of what remained,

and Plaintiffs made no mention of liability experts. And at two status conferences in November




1 Plaintiffs have indicated they do not intend to file a motion for summary judgment. The Court
accepts and relies upon that representation.
                                                    3
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 26 of 34
          Case l:16-cv-10386-LTS          Document 447 Filed 12/28/20 Page 4 of 5




when the Court discussed various issues with the parties, Plaintiffs again made no mention of the

desire to retain liability experts.

        New counsel with fresh eyes looking at the case has concluded in their judgment that

Plaintiffs’ case would be well-served by liability experts. The Court has no reason to question

this judgment, but that in no way constitutes good cause for delay of this old case or revision of

the schedule, especially under the particular circumstances of this case. Of course, any change in

the governing schedule requires “good cause.” Fed. R. Civ. P. 16(b)(4). After searching

consideration, however, the Court will permit Plaintiffs to offer these previously forgone liability

experts. Good cause warrants a delay in the trial and revision in the schedule without regard to

Plaintiffs’ expansion of the type of experts they seek to retain. In addition, allowing Plaintiffs to

expand the type of experts (1) does not materially change the additional time required to bring

this case to trial; (2) comes with the support of the Defendants in the form of the Joint Motion;

and (3) is consistent with the preference of the rules for resolution of cases on the merits, see

Fed. R. Civ. P. 1. The combination of these reasons, in the end, persuades the Court not to

directly preclude Plaintiffs from offering liability experts and not to expand the schedule in a

manner that precludes it from occurring.

        Accordingly, the previously imposed STAY in this case is VACATED, the Joint Motion

(Doc. No. 439) is ALLOWED, the schedule revised as set forth in that document, and trial reset

to February 7, 2022 at 9:00 a.m. Counsel for the Plaintiffs represented that under no

circumstances would the Plaintiffs seek a continuance in any of these deadlines. The Court

accepts and relies specifically on that representation in this Order. The trial date is definite. The

schedule as revised provides ample time for the parties to complete the remaining tasks.




                                                  4
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 27 of 34
         Case l:16-cv-10386-LTS         Document 447 Filed 12/28/20 Page 5 of 5




       Three more points bear mention. First, only the previously identified depositions may

occur. The extension is not an opportunity to depose any other fact witnesses absent an order of

the Court. Second, the Rule 35 examinations will occur in the United States. Plaintiffs brought

this case; they bear responsibility for making the necessary arrangements, including complying

with all Coronavirus-related restrictions to come to the United States for these examinations or to

such other reasonable place as designated by the Defendants. While Defendants should

accommodate reasonable scheduling requests made by Plaintiffs regarding these examinations,

they must occur during the window established in the Order. A failure to submit to the

examination may be viewed as a failure to prosecute the case, possibly resulting in sanctions up

to and including dismissal of a Plaintiffs claims with prejudice. The Court does not anticipate

viewing the pandemic as a basis for extending or excusing Rule 35 compliance, as Plaintiffs have

had months already to make the necessary arrangements and the revised schedule provides ample

time even given the pandemic.

       Third, whether the deposition of Mr. O’Grady will resume and, if so, under what

circumstances remains under advisement as part of the Motion to Refer (Doc. No. 414).



                                                     SO ORDERED.


                                                                        /s/ Leo T. Sorokin_______________
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                5
Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 28 of 34




             EXHIBIT C
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 29 of 34
          Case l:16-cv-10386-LTS         Document 504 Filed 03/24/21           Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                       )
INTEGRATED COMMUNICATIONS &            )
TECHNOLOGIES. INC. et al„              )
                                       )
       Plaintiffs,                     )
                                       )
v.                                    )               Civil No. 16-10386-LTS
                                       )
HEWLETT-PACKARD FINANCIAL             )
SERVICES COMPANY et al..              )
                                       )
      Defendants.                     )
_____________________________________ )

      ORDER ON PLAINTIFFS’ MOTION FOR RECONSIDERATION (DOC. NO. 492)

                                           March 24, 2021

SOROKIN. .1.

        Pending before the Court is a renewed motion from Plaintiffs Jason Yuyi and Cathy Yu

to conduct their Rule 35 examinations remotely, styled by Plaintiffs as a motion for

reconsideration of the Court’s prior order on this issue. Doc. No. 492.1

        In 2015, Plaintiffs Yu and Yuyi each made a free and voluntary decision to file this

lawsuit in the Commonwealth of Massachusetts to seek redress for injuries they allege they

suffered, for which they claim Defendants bear responsibility. In so doing, they consented to the

jurisdiction of this Court. They also undertook the responsibility to appear in this district

whenever their presence is required. When they seek relief from appearance in person, they bear

the burden to establish either that a personal appearance is not warranted at all or that a

reasonable basis exists to excuse an in-person appearance. Plaintiffs’ recent filings appear to



1 Citations to “Doc. No. ” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 30 of 34
        Case l:16-cv-10386-LTS Document 504 Filed 03/24/21 Page 2 of 5




reflect a fundamental misunderstanding of these burdens of proof. Long ago Defendants sought,

and this Court approved, independent medical examinations of Plaintiffs. Ordinarily and

customarily, such examinations occur in-person in the district in which the plaintiffs elected to

file their lawsuit absent the parties agreeing otherwise or the Court ordering otherwise.2 On

February 24, 2021, this Court rejected Plaintiffs’ request that the Court conclude that in-person

Rule 35 examinations were unnecessary. Doc. No. 484 at 4. The Court also determined, based on

the state of the record then, that Plaintiffs had failed to meet their burden to establish that they

could not reasonably appear in person. Id. at 3.

        Plaintiffs now move for “reconsideration” of the Court's February 24, 2021 Order.

Plaintiffs allege that the February 24, 2021 Order was based on manifest error of fact and law.

Doc. No. 493 at 6. There was no error, let alone manifest error. Thus, insofar as Plaintiffs seek

reconsideration, that request is DENIED.

       The Court’s February 24, 2021 Order recognized that the record as well as circumstances

might change. Thus, it provided that Plaintiffs could renew their request for remote examinations

“in the event they attempt in good faith to come to the United States but cannot reasonably do

so." Doc. No. 484 at 4 n.3. Plaintiffs now come before the Court with new evidence as to why

they cannot reasonably come to the United States for an in-person examination. The Court treats

this motion for what it is—a request to relieve them of the present obligation to appear now in

person for Rule 35 examinations.

       Based on the record before the Court, Plaintiffs have met their burden to establish that

they cannot reasonably come to the United States for examinations prior to April 1,2021. The



2 The same principle applies to depositions. In this case, the parties agreed among themselves,
sensibly, to conduct the depositions by video conference in light of the COVID-19 pandemic. Of
course, different considerations govern Rule 35 examinations.

                                                   2
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 31 of 34
        Case l:16-cv-10386-LTS Document 504 Filed 03/24/21 Page 3 of 5




information they provide regarding travel to Hong Kong and obtaining a visa there for arrival

here prior to April 1, 2021 suggests that that option was not a practical one at the time they

pursued it in mid-February or now. See Doc. No. 495. Though there is some contrary

information from the Chinese Embassy in the United States, the Court attaches a bit more weight

to the Chinese government offices with whom Plaintiffs Yu and Yuyi did or must work. While

Plaintiffs are wrong to suggest that the Court ordered them to travel by way of Hong Kong and

wrong to imply that the Court relieved them of any obligation to pursue reasonable alternatives,

based on the information available to the Court from the submissions of the parties, the Court

concludes that Plaintiffs Yu and Yuyi cannot now reasonably travel to the United States in time

for in person medical examinations by April 1, 2021. For that reason, the Court ALLOWS the

renewed request to excuse Plaintiffs Yu and Yuyi’s in-person appearances and requires them to

each appear for Rule 35 examinations by video conference. These examinations shall be

concluded by April I, 2021 absent further Court order. Each Plaintiff must make himself or

herself reasonably available for the examination, cooperate fully with the examination, and

appear on time.

       There is one more issue. Plaintiffs have not now nor previously met their burden to

relieve them of the obligation of appearing for in-person Rule 35 examinations. For that reason,

the Court further ORDERS that Plaintiffs Yu and Yuyi shall each appear in Massachusetts for a

follow-up in-person Rule 35 examination no later than thirty days before the commencement of

the trial, i.e., no later than January 7, 2022. No later than two weeks after the examination,

Defendants’ expert shall supplement his or her expert report. Plaintiffs bear the burden to make

the necessary arrangements to travel to Massachusetts. The parties shall work cooperatively to

arrange the examinations.



                                                  3
      Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 32 of 34
             Case l:16-cv-10386-LTS      Document 504 Filed 03/24/21 Page 4 of 5




         Plaintiffs and their counsel are reminded that Plaintiffs Sty Iler, Cheng, Yuyi, and Yu shall

each appear for the trial commencing February 7, 2022 and that each Plaintiff bears the burden to

make his or her own arrangements to come to the United States District Court in Boston,

Massachusetts. Plaintiffs Cheng, Yuyi and Yu shall each file an affidavit under oath no later than

May 1,2021 detailing the actions taken by that Plaintiff as well as actions taken on that

Plaintiffs behalf to make arrangements to travel to the United States for the trial.3 Plaintiffs

Yuyi and Yu shall additionally detail actions taken to travel to the United States for their

forthcoming, in-person Rule 35 examinations. The level of attentiveness displayed to coming to

the United States warrants these requirements in this case. The Court has not applied this

requirement to Plaintiff Styller because the Court understands that: Styller is a United States

citizen, he has long resided in Commonwealth of Massachusetts, and he intends to continue to do

so between now and the trial. If this understanding is incorrect in any respect, then Styller shall

also file an affidavit. The Court also understands Plaintiff Cheng may reside in the United States.

If so, he may comply with the affidavit requirement by filing an affidavit under oath stating both

that he resides in the United States presently and intends to continue to do so between now and

the trial.




3 In so ordering, the Court is not requiring that these Plaintiffs have completed all the necessary
arrangements to come to the United States for trial. Rather, the Court is merely requiring that
each Plaintiff report on his or her efforts so that the Court may appropriately issue whatever
orders, if any, are warranted at whatever point in time to ensure that trial proceeds on February 7,
2022.

                                                  4
     Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 33 of 34
         Case l:16-cv-10386-LTS         Document 504 Filed 03/24/21         Page 5 of 5




       Further, by May 1,2021, the Family Plaintiffs shall show cause why the Court should not

require them to file equivalent affidavits by July 1,2021.



                                                     SO ORDERED.


                                                     /s/ Leo T. Sorokin________
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                5
                Case 1:16-cv-10386-LTS Document 518-1 Filed 07/15/21 Page 34 of 34
06/18/2021 10:45 FAX                                                                                                                                                    ® 0001


                                                                      S: * :|: ® ® S: :|: :|: :|: ® :S :S :S ® ® ® S ® ® ®
                                                                      s®3          TX REPORT                         ®3*
                                                                      ®®®®$®s® ® ® s®®ss® ® ® ®® ®



                                  TRANSMISSION OK

                                  TX/RX NO                                             2935
                                  RECIPIENT ADDRESS                                    9011861085313399
                                  DESTINATION ID
                                  ST. TIME                                             06/18 10:33
                                  TIME USE                                             11’22
                                  PAGES SENT                                              29
                                  RESULT                                               OK




                             Quinn Emanuel Urquhart & Sullivan,                                                                                              llp
         LOS ANGELES                                 NEW YORK                              SAN FRANCISCO                                  SILICON VALLEY                  CHICAGO
    865 South Figueroa Street                    51 Madison Avenue                       50 California Street                      555 Twin Dolphin Drive           191 N, Wacker Drive
             10th Floor                              22nd Floor                              22nd Floor                                   Sth Floor                      Suite 2700
     Los Angeles, CA 90017                      New York, NY 10010                    San Francisco, CA 94in                     Redwood Shores, CA 94065            Chicago, IL 60606
       Tel: (213) 443-3000                      Tel: (212)849-7000                      Tel: (415) 875-6600                         Tel: (650) 801-5000             Tel: (312) 705-7400
       Fax: (213) 443-3100                      Fax: (212) 849-7100                     Fax: (415) 875-6700                         Fax: (650) 801-5100             Fax: (312)705-7401

      WASHINGTON DC                                  HOUSTON                                     SEATTLE                                     BOSTON                    SALT LAKE CITY
        1300 I Street NW                         Pennzoil Place                     1109 First Avenue, Suite 210                     111 Huntington Avenue      2755 E. Cottonwood Parkway
            Suite 900                    711 Louisiana Street. Suite 500                Seattle. WA 98101                                   Suite 520                     Suite 430
     Washington. DC 20005                     Houston. TX 77002                         Tel: (206) 905-7000                            Boston. MA 02199           Salt Lake City. UT 84121
      Tel: (202) 538-8000                     Tel: (713)221-7000                       Fax: (206) 905-7100                            Tel: (617)712 7100            Tel: (801) 515-7300
      Fax: (202) 538-8100                     Fax: (713) 221-7100                                                                     Fax: (617) 712 7200           Fax: (801)515 7400

                                                                                     INTERNATIONAL OFFICES:
           LONDON • TOKYO • MANNHEIM • HAMBURG • PARIS • MUNICH • SYDNEY • HONG KONG • BRUSSELS • ZURICH • SHANGHAI - PERTH • STUTTGART




                                                                             NEW YORK OFFICE


                                                            FACSIMILE TRANSMISSION

            Date:             6/17/2021                                                                        Number of Pages, Including Cover: 29


                                            Name/Company                                                                     Phone No.                       Fax No.
            United States Embassy of Beijing, China                                                                010-8531-3000                    +861085313399


            From:                 Alex S. Zuckerman
                                  (212) 849-7000
                                  al exzuckerman@quinnemanuel .com
           Re:                    Expedited Visa Interviews

           Message:

           Please see the enclosed correspondence from Jonathan B. Oblak, an attorney duly registered and
           13          1 IM r-J   +1-.    1 r* • V    -C 4-t.                        X7.     1           .1                     .1    1
